DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyahara (Pub. No.: US 5774195) and further in view of Karr (Pub No.: US 2003/0119469A1), Coppola (Pub. No.: US 2007/0183014A1) and (JP 3 009044 B2  NAKAZAWA  (ICOM INC 14 February 2000 translation provided JPH02309712A).
With respect to claims 12, 13:
Miyahara discloses a receiver comprising a first oscillator (fig. 8, item 1013), a second oscillator (fig. 8, item 1016), a controller operable to control frequencies to which the first and second oscillators are tuned (fig. 8, item 1012), and a discrimination circuit operable to receive and monitor transmitted signals (fig.7, item 21); wherein the discrimination circuit is configured to receive a signal at a first transmission frequency determined based on a first tuned frequency to which the first oscillator is tuned, and to determine, in a capture time period, whether data is being transmitted at the first transmission frequency; wherein the controller is configured to tune, in a tuning time period, the second oscillator to a second tuned frequency; and wherein each tuning time period is shorter than each capture time period (col. 3, line 15-44). 
Miyahara discloses the claimed invention but not in explicit especially tuning time and second tuned frequency different from the first tuned frequency and the first and second oscillators being tuned in turn to one another and within the capture time period of the other of the first and second oscillators;
Karr discloses oscillator tuning with the time period (parag. 0012-0013).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Karr into the teaching of Miyahara for automatically tuning an antenna.
Coppola discloses second tuned frequency different from the first tuned frequency (abstract and parag. 0014).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Coppola into the teaching of Miyahara in view of Karr in order to provide a multiple frequency source system and 
permitting the concurrent generation of two or more frequencies while minimizing the interaction between the concurrently operating signals.
NAKAZAWA discloses the first and second oscillators being tuned in turn to one another and within the capture time period of the other of the first and second oscillators (fig. 1, item 4A and 4B represents two oscillators that are tuned in turn to one another and within the captured period time as in fig. 1 and fig. 2.  Discrimination circuit (5A) is configured to receive a signal at a first transmission frequency determined based on a first tuned frequency to which the first oscillator is tuned, and to determine, in a capture time period, whether-data-is being transmitted at the first transmission frequency (this is the operation of a squelch circuit; wherein the controller is configured to tune, in a tuning time period, the second oscillator to a second tuned frequency). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of NAKAZAWA into the teaching of Miyahara in view of Karr and Coppola in order to shorten a scanning time.
With respect to claim 14:
Miyahara discloses a carrier containing the computer program of claim 13 wherein the carrier is one of an electronic signal, optical signal, radio signal, or non-transitory computer readable storage medium (col.2, line 6-17).

Allowable Subject Matter

Claims 1, 7-11 allowed.

Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive. Regarding claim 12, applicant referred to this claim as being dependent on the base claim. Examiner respectfully disagrees as claim 12 is an independent claim which has not been amended and has been rejected again based on the same references and same rejection as before.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649